DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Arguments
Applicant’s claim amendments and related arguments filed 12/21/2020 have been considered and are persuasive.  In particular, the examiner agrees the tubular body 12 detaches from the shield member 58 and thus the most recent amendment “and wherein the shield member is attached to the flexible carrier to prevent relative motion between the shield member and the flexible carrier” will overcome the previous rejection.
However, amending the claims with new subject matter changes the scope of the claims which allows the examiner to review the prior art and make new rejections with 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, 16, 28, 29, 31, 38-43, 48, 60, 61, 63, and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ollivier (Pub. No.: US 2014/0378991 A1).
Regarding claim 1, Ollivier discloses a nerve cuff electrode system comprising: an electrode (e.g. see element 14, [0058]); a flexible carrier (e.g. see element 44, 
Regarding claims 6 and 38, Ollivier discloses the shield member is placed around an outer surface of the manipulation member (e.g. see elements 58, 62, [0065]-[0069], “guidewire”).
Regarding claims 7 and 39, Ollivier discloses the shield member surrounds the outer surface of the manipulation member (e.g. see elements 58, 62, [0065]-[0069], “guidewire”).
Regarding claims 8 and 40, Ollivier discloses the shield member is a geometric solid having a hole that extends through the shield member (e.g. see elements 58, 62, [0065]-[0069], “guidewire”).
Regarding claims 9 and 41, Ollivier discloses the shield member is a geometric solid having a channel in a surface of the shield member (e.g. see elements 58, 62, [0065]-[0069], “guidewire”).
Regarding claims 10 and 42, Ollivier discloses the shield member has a hole that extends through the shield member, the hole containing a portion of the manipulation member (e.g. see elements 58, 62, [0065]-[0069], “guidewire”).

Regarding claims 16 and 48, Ollivier discloses the shield member is a split tube (e.g. see elements 58, 62).
Regarding claims 28 and 60, Ollivier discloses the shield member is configured to interlock with the flexible carrier (e.g. see elements 58, 12).
Regarding claims 29 and 61, Ollivier discloses the shield member interlocks with the manipulation member (e.g. see elements 58, “guidewire”).
Regarding claim 31, Ollivier discloses a nerve cuff comprising: a flexible carrier (e.g. see element 44, [0065], [0066]. The catheter body may encircle anatomical structures) which is insulating and whose form includes a void into which a nerve may be positioned; a manipulation member (e.g. see [0065]-[0068], “guidewire”) connected to the flexible carrier wherein the manipulation member extends beyond an edge of the flexible carrier; and a shield member (e.g. see element 58, [0068], [0069]) positioned such that a surface of the shield member is between a portion of the manipulation member and the void, and wherein the shield member is attached to the flexible carrier to prevent relative motion between the shield member and the flexible carrier (e.g. see elements 44, 58).
Regarding claims 63 and 64, Ollivier discloses the shield member is attached to the flexible carrier to prevent relative motion between the shield member and the flexible carrier in an axial direction with respect to the manipulation member (e.g. see elements 44, 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollivier in view of Faltys et al. (Pub. No.: US 2017/0197076 A1); hereinafter referred to as “Faltys”.
Regarding claims 12 and 44, Ollivier discloses the claimed invention except for the shield member has a helical shape. Faltys teaches that it is known to use a helical shape in cuff electrode elements as set forth in figure 2 element 114 to provide enhanced strain relief in the cuff electrode body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Ollivier, with such a modification as taught by Faltys, since such a modification would provide the predictable results of enhanced strain relief in the cuff electrode body.
s 13, 17, 18, 20-23, 45, 49, 50, 52-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ollivier in view of Greenberg et al. (Pub. No.: US 2017/0252555 A1); hereinafter referred to as “Greenberg”.
Regarding claims 13 and 45, Ollivier discloses the claimed invention but is silent as to the shield member is an insulating material selected from a group consisting of silicone, polyurethane, ETFE, PTFE, and combinations thereof. Greenberg teaches that it is known to use such a modification as set forth in [0045]-[0047] to provide a softer, more insulating material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Ollivier, with such a modification as taught by Greenberg, since such a modification would provide the predictable results of softer, more insulating material.
Regarding claims 17, 18, 49, and 50 Ollivier discloses the claimed invention but is silent as to the shield member is bonded to the manipulation member by a bonding material, wherein the bonding material is selected from a group consisting of silicone, epoxy, cyanoacrylate, and combinations thereof. Greenberg teaches that it is known to use such a modification as set forth in [0045]-[0047] to provide a stronger, more adhesive bond. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Ollivier, with such a modification as taught by Greenberg, since such a modification would provide the predictable results of a stronger, more adhesive bond.
Regarding claims 20, 21, 52, and 53 Ollivier discloses the claimed invention but is silent as to the shield member is bonded to the flexible carrier by a bonding material, the bonding material is selected from a group consisting of silicone, epoxy, 
Regarding claims 22, 23, 54, and 55 Ollivier discloses the claimed invention but is silent as to the shield member is bonded to the electrode by a bonding material, wherein the bonding material is selected from a group consisting of silicone, epoxy, and cyanoacrylate and combinations thereof. Greenberg teaches that it is known to use such a modification as set forth in [0045]-[0047] to provide a stronger, more adhesive bond. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Ollivier, with such a modification as taught by Greenberg, since such a modification would provide the predictable results of a stronger, more adhesive bond.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                             
/Amanda K Hulbert/Primary Examiner, Art Unit 3792